     Case 2:19-cr-00149-JAD-EJY Document 104 Filed 04/19/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4    UNITED STATES OF AMERICA,                               Case No. 2:19-cr-00149-JAD-EJY
 5                   Plaintiff,
                                                                           ORDER
 6          v.
 7    ROBERT DILLON,
 8                   Defendant.
 9

10          Pending before the Court is Defendant’s Renewed Motion to Compel United States Marshal
11   to Transport Detainee to Physician for Medical Treatment. ECF No. 99. Following receipt of
12   Defendant’s Motion, the Court ordered status reports regarding the medical appointment sought by
13   Defendant. On Friday, April 16, 2021, the Court received notice that a medical appointment has
14   been set and Defendant will be transported to the appropriate healthcare provider for treatment.
15          Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to Compel United States
16   Marshal to Transport Detainee to Physician for Medical Treatment (ECF No. 99) is GRANTED.
17

18          Dated this 19th day of April, 2021.
19

20

21
                                                  ELAYNA J. YOUCHAH
22                                                UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                     1
